DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-34 appears to read as a PowerPoint presentation rather than figures showing the system and the container. While it is understandable that there are elements such as a conveyor belt, a pouch, and a box, the overall system in Figure 1 and container in Figure 2 are not well seen where it is not clear where the circuitry is located or the dispensing mechanisms. Additionally, the elements must be labelled within the specification that reflect into the Figures similar to Figures 35-37. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

circuitry and dispensing mechanisms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites the limitation "a customer container" in line 1 of the claim.  It is unclear if the system requires the customer container as it is not positively recited or if the customer container is optional and the system could dispense in another type of container. For purposes of examination, the limitation “a customer container” will be considered as part of the system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a) (1) and (a)(2) as being anticipated by Witchell (US 20150021356 A1).
Regarding Claim 1:
Witchell discloses an apparatus for delivery of custom blended personal care beauty products that has:

a conveyer belt configured to transport the customer container (350, Figure 3B) along a fill line (Paragraph [0121], the customer container is transported by a conveyor belt along a fill line);  
5a plurality of dispensing mechanisms (Paragraph [0100], the nozzles are the dispensing mechanisms), each connected to a respective container (315, 316, 317, 318, 319, and 320, Figure 3B) having a different bulk hair dye color (Paragraphs [0105] and [0125]), the plurality of dispensing mechanisms (Paragraph [0100], the nozzles are the dispensing mechanisms) being disposed over a conveyer belt (Paragraph [0121]) along the fill line; 
circuitry (Paragraph [0107], the control mechanism is the circuitry) configured to 
receive a formula for filling the customer container with one or more bulk 10hair dye colors from among the plurality of containers having the different bulk hair dye color (Paragraphs [0108] and [0122]), and 
control each of the plurality of dispensing mechanisms (Paragraphs [0122] and [0107]) to perform a dispensing operation to dispense an amount of bulk hair dye color or to not perform a dispensing operation at a time when the customer container is transported to each of the 15plurality of dispensing mechanisms along the fill line (Paragraph [0121]).

Regarding Claim 2:
Witchell discloses an apparatus for delivery of custom blended personal care beauty products that has:

a pouch for directly storing the bulk hair dye color (Paragraph [0122], the bag is the pouch); and 
a box for holding the pouch (Paragraph [0122], the bag is housed within a cardboard box), 
20wherein the box (Paragraph [0122]) is configured to be inserted in a system (210, Figure 3B) for dispensing a hair dye formulation into a customer container (350, Figure 3B), 
the system (210, Figure 3B) having a conveyer belt configured to transport the customer container along a fill line (Paragraph [0121]), 
a plurality of dispensing mechanisms (Paragraph [0100], the nozzles are the dispensing mechanisms), and the container is one of a plurality of containers (315, 316, 317, 318, 319, and 320, Figure 3B) each storing a different bulk hair dye color (Paragraphs [0105] and [0125]) and disposed directly adjacent to each other (Paragraph [0100] and Figure 3B, the dispensing mechanisms are adjacent to each other), 
wherein the container (315, 316, 317, 318, 319, and 320, Figure 3B) is configured to -20-connect to any of the respective dispensing mechanisms (Paragraph [0100]) and allow the bulk hair dye to be dispensed into the customer container depending on a formula for filing the customer container (Paragraphs [0107] and [0121-0122]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Igarashi (US 9007588 B1) teaches a cosmetic blending machine that has hair dye, dispensing mechanisms, circuitry and containers. 
Damolaris (US 20120048880 A1) teaches a dispensing apparatus for dispensing hair products that has circuitry, containers, and a dispensing mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753